On June 2, 1915, plaintiff in error filed a motion to consolidate this case with the case of Farmers' Produce Co. v.McAlester Storage   Commission Co. et al., No. 4681, ante, p. 488, 150 P. 483, on the grounds that the facts in the two cases are practically identical, and that there is no material difference between the two causes of action. Defendants in error consented in writing to the consolidation, and following this an order was made consolidating the two cases. An examination of the petition in error and case-made in case No. 4681 discloses that the facts and questions of law involved in the two cases are practically identical. In case No. 4681, an opinion was handed down on June 29, 1915, by Supreme Court Commission, Division No. 4, *Page 755 
opinion by Robberts, Commissioner, and on the authority of that case, the judgment of the trial court is affirmed.
By the Court: It is so ordered.